Russell, C. J.
1. The trial judge did not err in refusing to allow the proposed amendment to the defendant’s answer, setting up alleged false and fraudulent representations of the plaintiff in regard to the qualities of the horse in question, since the execution of the note which was the basis of the suit was'admitted, and in the note it was declared that the horse was sold without any warranty, either express or implied.
2. One of the defenses originally set up in the defendant’s answer contradicted and sought to supplant the writing signed by him, and the defense of rescission presented in the plea was demurrable because (among other reasons) no consideration for the alleged subsequent agreement was shown. Purser v. Rountree, 142 Ga. 836 (83 S. E. 958). In so far as the answer sought to allege fraud in the procurement of the note, it was defective and subject to the demurrer.
3. The court did not err in striking the entire answer and in thereafter directing a verdict for the plaintiff. Judgment affirmed.